Case 1:20-cv-20990-RNS Document 70 Entered on FLSD Docket 06/11/2021 Page 1 of 9




                           United States District Court
                                     for the
                           Southern District of Florida

  Skyler Wayne Sexton, Individually    )
  and as Personal Representative for   )
  the Estate of Kimberly Sexton,       )
  deceased, Plaintiffs,                )
                                       )
  v.                                   ) Civil Action No. 20-20990-Civ-Scola
                                       )
  Carnival Corporation, and others,    )
  Defendants.                          )

       Order Granting In Part Defendant’s Motion for Summary Judgment

         Plaintiff Skyler Wayne Sexton (“Plaintiff”) brought this action against
  Defendant Carnival Corporation (“Carnival”) seeking to recover for damages
  suffered related to the death of Kimberly Sexton (“Sexton”) while she was
  aboard the Carnival Sunshine cruise ship in March 2019. (Second Am. Compl.
  (“complaint”), ECF No. 24 at ¶14.) Carnival moves for summary judgment on all
  of the Plaintiff’s remaining counts. (ECF No. 46.) The Plaintiff opposes the
  motion arguing the genuine issues of fact remain to be decided at trial. (ECF
  No. 58.) Having considered the parties’ briefing, the record, and the relevant
  legal authorities, Carnival’s motion is granted in part and denied in part.
  (ECF No. 46.)

       1. Background

         The Plaintiff brings this wrongful death action against Carnival in his
  individual capacity, and on behalf of the Estate of his mother Kimberly Sexton
  and of Sexton’s survivors Judy Burton, Sexton’s mother, and Claire Hardy, an
  unrelated minor. (ECF No. 24 at ¶ 2.)
          Kimberly Sexton and 18 of her family members and friends, including
  the Plaintiff, were aboard the Carnival Sunshine in March 2019. ECF No. 24 at
  ¶15; ECF No. 47 at ¶ 1.) On or about March 22, 2019, Sexton was taken to the
  ship’s on-board medical center with complaints of shortness of breath and a
  sore throat. Id. The onboard physician and nurses examined Sexton and she
  was prescribed Cephalexin. (ECF No. 1 ¶ 16.) Sexton was discharged from the
  medical center shortly thereafter. (Id.)
         Later that day, Sexton began having trouble breathing and ultimately
  went into cardiac arrest. (ECF No. 24 at ¶ 16; ECF No. 47 ¶¶ 3,4.) The
Case 1:20-cv-20990-RNS Document 70 Entered on FLSD Docket 06/11/2021 Page 2 of 9




  shipboard medical staff attempted to resuscitate Sexton. Their efforts were
  unsuccessful, and Sexton was pronounced dead on March 22, 2019. (ECF No.
  24 at ¶ 16; ECF No. 47 ¶ 5.)
          Carnival has a post-mortem care policy. (ECF No. 47 at ¶ 11; ECF No. 58
  at ¶ 11.) Section 4.2 of the post-mortem care policy provides “contact photo
  manager to send a designated person to take photos of the place of death and
  also to take photos of the body from various angles.” The body must be naked
  and with all lines and tubes still in place.” (ECF No. 58-5.). Consistent with
  that policy, a Carnival photo manager, under the direction of an onboard
  doctor, photographed Sexton’s naked body from various angles. (ECF No. 47 at
  ¶¶ 11, 12). 1 Carnival did not ask Sexton’s relatives for permission to take the
  photographs despite its knowledge that Sexton’s next of kin were on the vessel.
  (Id. at ¶¶ 9-12.) The Plaintiff did not learn of the photographs until the
  discovery phase of this litigation.
          Sexton is survived by the Plaintiff, her son, Burton, her mother, and
  Hardy, a minor in her care. (ECF No. 24 at ¶ 2.) The Plaintiff, Sexton’s son, and
  Burton, Sexton’s mother, were adults at the time of Sexton’s death. The
  Plaintiff had not lived with Sexton for 9 years. (ECF No. 47 at ¶ 17; ECF No. 58
  at 3.) After the Plaintiff moved out of Sexton’s home, Sexton provided him with
  financial assistance. (ECF No. 47 ¶ 17.) Sexton gave the Plaintiff $200 for
  groceries on a bi-weekly basis and had previously paid for the Plaintiff’s utility
  bills. (ECF No 47 at ¶ 18; ECF No. 58 at ¶ 18.) Burton did not live with Sexton,
  but Sexton would occasionally bring her soda and ice cream. (ECF No. 47 at ¶
  28.)
          Sexton lived with Hardy, a minor, for three years before her death. (ECF
  No. 47 at ¶ 19; ECF No. 58 at ¶ 19.) Hardy is the daughter of Sexton’s ex-
  boyfriend and continued living with Hardy after their separation. (ECF No. 47
  at ¶ 20 No. 58 at ¶ 19.) After Sexton’s death, the Plaintiff and his wife adopted
  Hardy and she now lives with them. Sexton’s funeral expenses were paid
  through a combination of community funding, including funds raised through
  “Go Fund Me,” and by the Veterans of Foreign Wars Organization. (ECF No. 47
  at ¶ 19; ECF No. 58 ¶ 19.)
          The Plaintiff initiated this action on March 4, 2020. (ECF No. 1.) The
  operative complaint asserts the following counts against Carnival: (1) negligent
  hiring and retention; (2) negligent provisioning or equipping of the medical

  1 The Plaintiff disputes that the photographs were taken in a manner consistent with Carnival’s

  post-mortem care policy and argues that the photographs were taken under a different security
  policy. The Plaintiff’s response indicates that he will supplement the motion with the deposition
  of Dr. Joseph Scott, to support his position, however, that evidence was never filed nor did the
  Plaintiff seek leave to do so.
Case 1:20-cv-20990-RNS Document 70 Entered on FLSD Docket 06/11/2021 Page 3 of 9




  facility; (3) negligence for the acts of the medical staff under respondeat
  superior and agency principles, ; (4) tortious interference with a dead body; and
  (5) tort of outrage. (ECF No. 24.) The complaint alleges that the three survivors
  “lost support and services, funeral expenses, [Sexton’s] companionship and
  protection, mental pain, and suffering, loss of nurture and guidance…” (ECF
  No. 24 at ¶ 16.) The Court previously dismissed the Plaintiff’s claim for the tort
  of outrage because it was barred by the litigation privilege. (ECF No. 35.)

     2. Legal Standard

         Summary judgment is proper if following discovery, the pleadings,
  depositions, answers to interrogatories, affidavits and admissions on file show
  that there is no genuine issue as to any material fact and that the moving party
  is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S.
  317, 322 (1986); Fed. R. Civ. P. 56. “An issue of fact is ‘material’ if, under the
  applicable substantive law, it might affect the outcome of the case.” Hickson
  Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259–60 (11th Cir.2004). “An issue of
  fact is ‘genuine’ if the record taken as a whole could lead a rational trier of fact
  to find for the nonmoving party.” Id. at 1260. All the evidence and factual
  inferences reasonably drawn from the evidence must be viewed in the light
  most favorable to the nonmoving party. Adickes v. S.H. Kress & Co., 398 U.S.
  144, 157 (1970); Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1280 (11th
  Cir. 2004).
         Once a party properly makes a summary judgment motion by
  demonstrating the absence of a genuine issue of material fact, whether or not
  accompanied by affidavits, the nonmoving party must go beyond the pleadings
  through the use of affidavits, depositions, answers to interrogatories and
  admissions on file, and designate specific facts showing that there is a genuine
  issue for trial. Celotex, 477 U.S. at 323–24. The nonmovant’s evidence must be
  significantly probative to support the claims. Anderson v. Liberty Lobby, Inc.,
  477 U.S. 242, 249 (1986). The Court will not weigh the evidence or make
  findings of fact. Anderson, 477 U.S. at 249; Morrison v. Amway Corp., 323 F.3d
  920, 924 (11th Cir. 2003). Rather, the Court’s role is limited to deciding
  whether there is sufficient evidence upon which a reasonable juror could find
  for the nonmoving party. Id.

     3. Discussion

         The parties agree that the negligence claims are governed by the Death
  on the High Seas Act (“DOHSA”), 46 U.S.C. § 761, and that tortious
  interference claim is governed by common law. Carnival moves for summary
Case 1:20-cv-20990-RNS Document 70 Entered on FLSD Docket 06/11/2021 Page 4 of 9




  judgment on three grounds: (1) neither the Plaintiff nor the survivors are
  dependent on Sexton under DOHSA; (2) the Plaintiff has failed to allege any
  pecuniary damages suffered by any of the survivors; and (3) the tortious
  interference claim fails as a matter of law. (ECF No. 46.) In response, the
  Plaintiff abandons his claim for pecuniary damages on behalf of Burton, and
  otherwise argues that he and Hardy are Sexton’s dependents. (ECF No. 58 at
  10-13.) The Court first addresses the negligence claims and then turns to the
  tortious interference claim.

           A. Negligence Claims

         DOHSA generally governs wrongful death actions occurring at least
  twelve nautical miles from the United States coastline. Kennedy v. Carnival
  Corp., 385 F. Supp. 3d 1302, 1314 (S.D. Fla. 2019) (Torres, MJ.), report and
  recommendation adopted, No. 18-20829-CIV, 2019 WL 2254962 (S.D. Fla. Mar.
  21, 2019) (Williams, J.). DOHSA mandates that a personal representative bring
  the cause of action. The representative can only bring a claim and attempt to
  recover on behalf of the following individuals: a decedent’s spouse, a parent,
  a child, or a dependent relative. See 46 U.S.C. § 30301.
         “Dependency” in DOHSA is defined as “the existence of a legal or
  voluntarily created status where the contributions are made for the purpose
  and have the result of maintaining or helping to maintain the dependent of
  [her] customary standard of living.” Martins v. Royal Caribbean Cruises Ltd.,
  216 F. Supp. 3d 1347, 1368 (S.D. Fla. 2016) (Goodman, J.) “This definition
  requires that some form of financial dependency exist between decedent and
  ‘dependent relative.’” Id.
         Recovery under DOHSA is expressly limited to pecuniary losses. Sanchez
  v. Loffland Bros. Co., 626 F.2d 1228, 1230 (5th Cir. 1980) (“DOHSA specifically
  limits recoverable damages to those pecuniary in nature.”). “The measure of
  recovery under ... DOHSA is the actual pecuniary benefits that the decedent’s
  beneficiaries could reasonably have expected to receive from the continued life
  of the decedent.” Solomon v. Warren, 540 F.2d 777, 786 (5th Cir.1976).
  Pecuniary losses include loss of support, loss of services, and loss of nurture
  and guidance. Tello v. Royal Caribbean Cruises, Ltd., 946 F. Supp. 2d 1340,
  1343 (S.D. Fla. 2013) (Lenard, J.)). Moreover, funeral expenses are considered
  pecuniary damages under DOHSA. Kennedy, 385 F. Supp. 3d at 1318. To
  sustain recovery for pecuniary loss, the value of loss must be proven and
  reasonably certain. Id. The parties dispute whether the Plaintiff and Hardy are
  dependent relatives and whether they have proven pecuniary damages.
         The amended complaint alleges that all “survivors suffered lost support
Case 1:20-cv-20990-RNS Document 70 Entered on FLSD Docket 06/11/2021 Page 5 of 9




  and services, funeral expenses, Decedent’s companionship and protection,
  mental pain and suffering, loss of nurture and guidance, and all other damages
  as allowable by law.” (ECF No. 24 at ¶ 16.) However, it is unclear from the
  complaint which survivor suffered what harm and why, and the Plaintiff does
  not argue in his response in opposition that he has suffered any damages
  outside of loss of support in the form of the biweekly contributions and funeral
  costs. Because it is undisputed that Sexton’s funeral was paid for by
  community donations, the Court limits the Plaintiff’s pecuniary damages to
  loss of support, indeed, they were the only damages he claimed with specificity.
         The Plaintiff argues that he is entitled to loss of support damages
  because he is Sexton’s child and relied on Sexton’s bi-weekly $200 contribution
  to his household. The Plaintiff testified that he has received these biweekly
  payments since he moved out of Sexton’s house in 2010, in addition to
  sporadic financial help with bills he cannot pay. (Skyler Sexton Dep., ECF No.
  47-1 at 28:1-24). “[W]hatever may be the rule for minor children, it is clear that
  those who have reached their majority must be very specific to show that their
  parents’ guidance had a pecuniary value beyond the irreplaceable values of
  companionship and affection.” Kallas, 2007 WL 1526699 at *2 (quoting
  Solomon, 540 F.2d at 789) (internal quotations omitted).
         The Court finds that an issue of fact remains as to whether Sexton’s
  contributions to the Plaintiff are sufficient to deem him a dependent relative
  under DOHSA. Indeed, it is undisputed that these contributions were made,
  and that Sexton relied on them to purchase groceries. Carnival argues that the
  contributions were small and made on an ad hoc basis, and thus, not
  sufficiently specific to show dependency. However, making inferences in favor
  of the nonmovant as the Court must, it is hard-pressed to find that $200 every
  two weeks is a nominal financial contribution. Additionally, the Plaintiff has
  adduced sufficient evidence that the $200 payments were made so consistently
  that he came to depend on them. Accordingly, Carnival’s motion is denied on
  this ground. Martins, 216 F. Supp. 3d at 1368 (denying motion for summary
  judgment in part because the evidence showed that the decedent contributed
  $200 to her mother’s household in the year and half before her death such that
  the relative came to depend on the contribution).
          Next, the Court addresses whether Hardy is entitled to recover
  pecuniary damages under the circumstances. The Plaintiff argues that Sexton
  was Hardy’s mother in loco parentis. The evidence shows that Sexton had
  known Hardy since Hardy was two years old because Sexton was romantically
  involved (not married) with Hardy’s father. (Skyler Sexton Dep., ECF No. 47-1
  at 16-19; Chasiti Sexton, Dep., ECF No. 47-2 at 24-27.) After their separation,
  Hardy remained living with Sexton, Sexton cared for her and provided for
Case 1:20-cv-20990-RNS Document 70 Entered on FLSD Docket 06/11/2021 Page 6 of 9




  Hardy’s necessities, although Sexton did not formally foster or adopt Hardy.
  (Skyler Sexton Dep., ECF No. 47-1 at 16-19.) The Plaintiff claims that Hardy
  suffered the loss of parental nurture and guidance, and loss of support and
  services.
         Assuming without deciding that Hardy was dependent on Sexton under
  DOHSA, there exists no evidence in the record of the value of Sexton’s
  contributions to Hardy and thus recovery is precluded. To sustain recovery for
  pecuniary loss, the value of the loss must be proven and reasonably certain.
  Martins, 216 F. Supp. 3d at 1368. Unlike the Plaintiff’s claim for loss of support
  which is specific as to the amount and frequency payments were made, Hardy’s
  claim for loss of support damages is not supported by any evidence in the
  record. The Plaintiff has failed to substantiate the amount of Sexton’s
  contributions to Hardy or a method for calculating same. The Court notes that
  the Plaintiff indicated that he would supplement the record with Sexton’s tax
  returns if “deemed necessary”, however, he never moved to file the tax returns,
  nor did he explain their relevance for purposes of establishing a method for
  calculating Hardy’s damages. (ECF No. 58 at ¶ 19.) See Martins, 216 F. Supp.
  3d at 1370 (denying siblings claim for pecuniary damages because the sibling
  failed to show he was a dependent of the decedent and even if he had “[t]here is
  no evidence in the record that G.E. sustained any loss of support, loss of
  services, loss of nurture, guidance, care and instruction, or loss of inheritance,
  let alone what the value of any such damages would be,” and by contrast
  allowing mother’s claim to proceed because it was supported by some
  evidence); see also Ivy v. Sec. Barge Lines, Inc., 585 F.2d 732, 740 (5th
  Cir.1978) (reversing trial court’s submission to the jury of the issue of parent’s
  pecuniary damages because there was “[n]o documentary evidence was
  introduced establishing the amount of [the decedent’s] financial contributions
  to the family, nor were his services around the house in any way valued.”).
         Hardy’s claim for loss of parental nurture fails for similar reasons.
  Although these types of damages generally cannot be computed with any
  degree of mathematical certainty, Solomon, 540 F.2d at 788, the Plaintiff bears
  the burden to show some evidentiary basis for the assessment of parental
  nurture damages. Compare Martins, 216 F. Supp. 3d at 1370 and Handley v.
  United States, No. 5:17-CV-012; 78-HNJ, 2021 WL 2023057, at *55 (N.D. Ala.
  Mar. 18, 2021) (Johnson, J.) (denying the plaintiff’s claims for pecuniary
  damages for the decedent’s minor children because “[a]bsent any evidence
  regarding the value of Mr. Handley’s lost care [to minor children of decedent],
  counseling, training, and education to Jayci and J.H. until [age of maturity], or
  any expert testimony regarding the reduction of J.H.’s potential future damages
  to present value, the court cannot award damages for those lost services.”) with
Case 1:20-cv-20990-RNS Document 70 Entered on FLSD Docket 06/11/2021 Page 7 of 9




  Matter of Adventure Bound Sports, Inc., 858 F. Supp. 1192 (S.D. Ga. 1994)
  (recognizing that the parties seeking parental nurture damages must present
  evidence as to the monetary value of these services, the court awarded each
  surviving child parental nurture damages upon review of the salaries of
  teachers, guidance counselors, and psychologists). Accordingly, summary
  judgment is granted in favor of Carnival on the Plaintiff’s negligence claims as
  they relate to Hardy.

           B. Tortious Interference

         The Plaintiff seeks to recover damages for mental distress as a result of
  Carnival’s mishandling of Sexton’s body. The complaint alleges that Carnival
  personnel took 36 photographs of her after she died, “including 24 photographs
  of her fully naked body, from every angle . . . without consent from her next of
  kin,” despite the fact that Sexton was travelling with 18 companions. (ECF No.
  24 at ¶¶ 22-23.)
         The Florida Supreme Court has recognized a cause of action for tortious
  interference with a dead body. Kirksey v. Jernigan, 45 So.2d 188, 189
  (Fla.1950). The claim requires proof of impact, or willful or wanton conduct
  that amounts to malice. Id. The parties dispute whether Carnival’s conduct
  rises to malice as a matter of law. Upon careful consideration, the Court finds
  that it does not.
         Florida courts have recognized a cause of action for tortious interference
  with a dead body in limited circumstances. For example, in Kirksey, an
  undertaker took the body of the plaintiff’s five-year old son and embalmed it
  without parental consent. Kirksey, 45 So. 2d at 189. The undertaker refused to
  return the body to the mother and then charged the mother twice the usual
  amount for embalming. Id. The Florida Supreme Court held that the impact
  rule, precluding recovery for mental pain and anguish unconnected to a
  physical injury in negligence cases, did not extend to cases where the wrongful
  act is such as to reasonably imply malice. Id. The court reasoned that the
  plaintiff’s claim could survive because “[t]he invasion of such right by
  unlawfully withholding the body from the relative entitled thereto is an
  actionable wrong, for which substantial damages may be recovered.” Id. at 189-
  90. See also Sherer v. Rubin Memorial Chapel, Ltd., 452 So.2d 574 (Fla. 1984)
  (reversing order of dismissal of claim for tortious interference with a dead body
  where a funeral home dressed the wrong cadaver and then tried to convince
  the family that the cadaver was their loved one); Halpin v. Kraeer Funeral
  Homes, Inc., 547 So.2d 973 (Fla. 4th DCA 1989) (reversing summary judgment
  in favor of defendant funeral home where the wrong body was placed in the
Case 1:20-cv-20990-RNS Document 70 Entered on FLSD Docket 06/11/2021 Page 8 of 9




  casket for a viewing and the employees attempted to convince the mourners
  that the stranger’s body was that of their decedent). In Jackson v. Rupp, 228
  So. 2d 916, the appellate court held that the defendant’s unauthorized autopsy
  of the decedent amounted to wanton misconduct. There, the decedent’s family
  members had denied their consent to an autopsy on two occasions and the
  defendant nonetheless proceeded with the autopsy to determine the cause of
  death. Id. The court also noted that the defendant had performed an autopsy
  for reasons not authorized by the relevant local ordinance. Id.
         This case is distinguishable from those mentioned above where the
  courts have found malice and is more analogous to Hart v. United States, 894
  F.2d 1539, 1549 (11th Cir. 1990). There, the decedent’s wife and mother
  brought an action against the United States for alleged mishandling of an
  investigation to identify the decedent’s remains. As part of the investigation,
  the government took photographs of what it believed were the decedent’s
  remains. The photographs were taken without his family’s permission. Id. at
  1548. The Eleventh Circuit distinguished Kirksey and Sherer because the
  government did not make mistakes which they deliberately tried to hide from
  the family, nor did the government publish the photographs at issue. Id. at
  1549, n. 2. The appellate court noted that the government did its best to
  identify the decedent’s body and when that failed, complied with most of the
  family’s requests. Id.
         Here too, Carnival’s conduct does not rise to the level of malice or
  outrageous conduct addressed above. Although Carnival did not seek
  permission to take the photographs, Carnival did not act in a deceitful manner
  by intentionally lying to Sexton’s family or disregarding the family’s express
  wishes or instructions. Hart, 894 F.2d 1539, 1549 (11th Cir. 1990)(reversing
  grant of summary judgment on claim for mental anguish resulting from
  interference with a dead body because the defendant did not make intentional
  mistakes that it tried to hide from the families, and instead complied with every
  request made by the family). Additionally, unlike Kirksey and Sherer, Carnival
  did not interfere with the family’s right to control Sexton’s body or affect their
  right to a burial. The Plaintiff has not come forward with any evidence to
  counter Carnival’s showing that it handled Sexton’s body in a manner
  consistent with its own policies and to exclude trauma as a cause for Sexton’s
  death. (Dr. Dayan Campino Dep., ECF No. 47-3 at 90:7-22, 92:9-18.)
  Accordingly, without more, Carnival’s handling and photographing of the body
  do not constitute malicious conduct and the Plaintiff’s tortious interference
  claim fails.
         The Plaintiff argues that the stripping and photographing of the body was
  outrageous and malicious because the Plaintiff’s death was not suspicious and
Case 1:20-cv-20990-RNS Document 70 Entered on FLSD Docket 06/11/2021 Page 9 of 9




  there were no signs of trauma thus there was no need for the photographs.
  However, the shipboard doctor explained that because the medical staff did not
  know the cause of the Plaintiff’s sudden death, the post-mortem photographs
  were necessary to exclude trauma as the cause of death. (Id.) The Plaintiff
  attempts to discredit Carnival’s evidence, arguing that the photographs were
  part of a security report and that “Dr. Joseph Scott testified that the
  photographs should be contained in the medical file if they were taken for a
  medical purpose. A copy of the transcript will be supplemented since it was not
  available to counsel at the time of filing this Response.” (ECF No. 58 at 16
  n.14.) However, the deposition transcript was never filed, and the Plaintiff’s
  argument is therefore unsubstantiated. The filing of the photographs as part of
  security folder, without more, is not sufficient to raise an issue of fact as to
  whether Carnival’s conduct was malicious.
         Lastly, the Plaintiff has not cited any analogous cases supporting his
  position that under the circumstances of this case, the entry of summary
  judgment would be improper.

     4. Conclusion

        For these reasons, Carnival’s motion for summary judgment is granted
  in part and denied in part. (ECF No. 46.) The Plaintiff’s claims for pecuniary
  damages on behalf of Hardy and for tortious interference with a dead body are
  dismissed.
        Done and ordered at Miami, Florida on June 10, 2021.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
